       Case 1:19-cv-08290-PGG-DCF Document 47 Filed 01/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    DAVID SOBEL,

                        Plaintiff,
                                                                       ORDER
                -against-
                                                                 19 Civ. 8290 (PGG)
    MAJOR ENERGY SERVICES, LLC,
    SPARK ENERGY, LLC,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The Court will conduct a telephone conference in this matter on Thursday,
January 7, 2021 at 9:00 a.m. 1

                The purpose of the conference is to discuss Plaintiff’s counsel’s motion to
withdraw. (See Dkt. No. 43) Defense counsel need not be appear on the January 7, 2021 call.
Both Plaintiff and Plaintiff’s counsel must be on the call.

             Plaintiff’s January 6, 2021 deadline to file opposition papers to Defendants’
motion to amend is temporarily stayed. (See Dkt. No. 41)

               Plaintiff’s counsel is directed to provide a copy of this Order to Plaintiff by
overnight mail.

Dated: New York, New York
       January 1, 2021




1
  Plaintiff’s counsel and Plaintiff are directed to dial 888-363-4749 to participate, and to enter
the access code 6212642. The Court is holding multiple telephone conferences on January 7,
2021, and the parties should call in at the scheduled time and wait on the line for this case to be
called. At that time, the Court will un-mute their lines. By Tuesday, January 5, 2021,
Plaintiff’s counsel must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that Plaintiff’s counsel
and Plaintiff will be using to dial into the conference so that the Court knows which numbers to
un-mute. The email should include the case name and case number in the subject line.
